DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 July 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-11 are allowed.
Regarding independent Claim 1, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, a latch attached to a key, the latch having a surface facing the rear end of the key and configured to engage a forward facing surface of the inner housing thereby preventing the key from moving rearwardly upon application of a rearward force.
Claims 2-5 depend from Claim 1 and are therefore allowable for at least the same reasons.
Regarding independent Claim 6, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, a latch attached to a 
Claims 6-10 depend from Claim 6 and are therefore allowable for at least the same reasons.
Regarding independent Claim 11, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, a latch attached to a key, the latch having a surface facing the rear end of the key and configured to engage a forward facing surface of the inner housing thereby preventing the key from moving rearwardly upon application of a rearward force.
US Patent 8,770,863 to Cooke et al. (“Cooke”), cited in Applicant’s IDS, stands as the closest prior art of record. Cooke describes a fiber optic connector housing comprising: an inner connector housing (64) having a top portion and a bottom portion connected by two side portions; an outer connector housing (40) surrounding at least a portion of the inner connector housing; a key (100) disposed in a recessed portion of the inner housing. Cooke does not, however, describe the above-cited claim limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY RAHLL/Primary Examiner, Art Unit 2874